Citation Nr: 1401518	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right foot osteoarthritis, heel spur, and right first toe bunionectomy, with residual scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



  INTRODUCTION

The Veteran served on active duty from January 1984 to January 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Benefits Delivery at Discharge Unit, Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The March 2010 rating decision, in pertinent part, denied service connection for obstructive sleep apnea; granted service connection at a noncompensable initial evaluation for right foot osteoarthritis with heel spur, effective February 1, 2010; and granted service connection at a noncompensable initial evaluation for right foot scar status post bunionectomy, effective February 1, 2010.

In June 2010, the Veteran filed a notice of disagreement contesting the RO's denial of service connection for obstructive sleep apnea; and the noncompensable evaluation assigned to his service-connected right foot scar status post bunionectomy.

In March 2011, the RO issued a rating decision granting service connection at a 50 percent initial evaluation for obstructive sleep apnea, effective February 1, 2010.  This rating decision effectively resolved the contested service connection issue.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In May 2012, the RO issued a rating decision which combined the Veteran's service-connected right foot osteoarthritis with heel spur and his service-connected right first toe bunionectomy with residual scar, and assigned this combined disability a 10 percent initial evaluation, effective February 1, 2010.   


REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The RO's May 2012 rating decision combined the Veteran's service-connected right foot osteoarthritis, heel spur, and his service-connected right first toe bunionectomy with residual scar.  It also granted the combined disability a 10 percent initial evaluation, effective February 1, 2010.  

The Veteran's most recent VA examinations for feet and for scars, conducted in July 2011, focused exclusively on the symptoms and manifestations of the Veteran's service-connected right first toe bunionectomy, with residual scar, with no consideration given to any symptoms of the the Veteran's right foot osteoarthritis and heel spur.  The following year, in July 2012, the Veteran submitted his substantive appeal indicating that he had constant pain in his toe, and that it was difficult for him to stand or walk.

Under these circumstances, the RO should obtain the Veteran's updated treatment records, and then schedule him for an updated examination to determine the current severity of his right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar.  38 C.F.R. § 3.159(c)(4)(i) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for his right foot osteoarthritis, heel spur, and right first toe bunionectomy, with residual scar, since his separation from military service in January 2010.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded the appropriate examination(s) to determine the severity of his right foot osteoarthritis, heel spur, and his right first toe bunionectomy, with residual scar.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, including full details concerning the Veteran's right foot osteoarthritis, heel spur, and his residuals of bunionectomy, scar right first toe.  All indicated tests and studies must be performed.  The examiner must also consider and describe the functional effects of the Veteran's right foot disability on his occupation in the examination report. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

4.  The Veteran must be notified that it is his responsibility to report for all scheduled examinations, and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

